Case 1:20-cr-00016-LEK Document 15 Filed 02/24/20 Page 1 of 1                        PageID #: 50


PTS-HI (4/2016))


                     UNITED STATES PRETRIAL SERVICES OFFICE
                                     PASSPORT RECEIPT



                                                                              FILED IN THE
RE:                 Malinay, Henry                                    UNITED STATES DISTRICT COURT
                                                                          DISTRICT OF HAWAII
Year of Birth:      1962
                                                                               FEB 2 h 2020
Plaee of Birth:     Philippines                                       at ^ o'clock and^"^ min. M
                                                                           SUE BEITIA, clerk"*"
Case Number:        1:20CR00016LEK



COURT ORDER entered on January 31,2020
        The above-named defendant surrendered (select one)
 lEI    United States Passport
 □      Foreign Passport (Country Enter Country)

        Passport Number 569392342 to the custody of the U.S. Pretrial Services Office
        on February 10, 2020.

 □      Other                                               Enter number to the custody of the U.S.
        Pretrial Services Office on Enter Date.




Defendant's Signature       L/                           Officer's Signature
Recorded in the Passport Log (Sign and Date)
Logged IN                                                Logged OUT


Signature and Date                                       Signature and Date

This will acknowledge receipt of Passport Number Enter number or Other Enter number
previously surrendered to the U.S. Pretrial Services Office pursuant to a prior Court Order.



Date Returned                                     Received by:

Purpose Returned
   □     Defendant not convicted                        □   Other
   □     Defendant sentenced

  □      Mailed via Certified Mail
